The plaintiff instituted her suit against Elbert Drinkard to recover one bale of cotton raised by her during the year 1921 on lands belonging to James Hardwick under a contract for a division of the crops made during the year 1921 on lands cultivated by plaintiff on halves; i.e., Hardwick furnished the lands and teams and plaintiff furnished the labor. Drinkard disclaimed any interest in the cotton sued for, and named J.W. Sivley  Son as the party really in interest. Thereupon Sivley  Son, voluntarily appearing, were substituted as parties defendant under section 6051 of the Code of 1907.
The evidence, without conflict, disclosed that the plaintiff farmed on the lands of James Hardwick during the years 1920 and 1921 under a contract whereby she should receive one-half the crops raised as compensation for her labor; that this bale of cotton sued for was a part of the crop raised by her during the year 1921 and had been by agreement between her and Hardwick turned over to her as a part of her one-half; that she delivered and left this bale with Drinkard to keep for her; that she owed nothing to Hardwick for advances, and owed nothing to J.W. Sivley Son for supplies during the year 1921, but that she did *Page 270 
owe them something for supplies furnished during 1920. Sivley testified that what supplies were furnished plaintiff in 1921 were not furnished through Hardwick, and that Hardwick was not responsible for them; that he had furnished none in 1921.
By a division of the cotton the right, title, and interest in and to the cotton was vested in the plaintiff, with the right to its immediate possession, and, these facts being proven, entitled her to maintain this suit. The defendants had no mortgage or other lien on the crops of the plaintiff for the year 1921, and for that matter, so far as this record discloses, none for the year 1920. The plaintiff not being indebted in any amount to Hardwick, the landowner, Hardwick had no interest or lien to convey to defendants, and hence whatever writings Hardwick may have given to defendants undertaking to convey plaintiff's cotton to defendants were immaterial and irrelevant and properly excluded.
The question of a primary obligation on the part of Hardwick to J.W. Sivley  Son is not involved in this suit, and, there being no obligation on the part of the plaintiff giving a lien or title to Hardwick, he had no interest to convey.
Under any aspect of this case, as shown by the facts, the plaintiff was entitled to the general charge.
There being no prejudicial error in the record, the judgment is affirmed.